36 F.3d 1114
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Suzuko WAGNER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 93-3404.
United States Court of Appeals, Federal Circuit.
Sept. 1, 1994.

Before ARCHER, Chief Judge, and MICHEL and PLAGER, Circuit Judges.

PER CURIAM
ORDER

1
The court has considered the submissions of the parties in Suzuko Wagner's petition for judicial review of the May 21, 1993, decision of the Merit Systems Protection Board (MSPB), Docket No. CH-0831-93-0225-I-1.  Respondent suggested in its brief that this case has become moot because, during the pendency of this proceeding, OPM awarded petitioner the survivor benefits she is seeking.  Petitioner did not file a reply brief or otherwise challenge this suggestion of mootness.  Accordingly,

IT IS ORDERED THAT:

2
1.  The decision of the MSPB is vacated.


3
2. The petition for review is dismissed as moot.